DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 04 February 2022, with respect to claim 1 have been fully considered and are persuasive, particularly in that Tanabe does not expressly disclose the grating element comprising N steps of the specifically claimed phase difference values.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, inter alia, a display switching device, comprising: a controller; and a lens array, comprising a plurality of diffractive lenticular lenses, and each of the plurality of diffractive lenticular lenses comprising: a first substrate, wherein the first substrate comprises a diffraction phase grating array; a liquid crystal element, comprising liquid crystal that are filled in the diffraction phase grating array; a first electrode layer and a second electrode layer, configured to apply a voltage to the liquid crystal element, wherein the controller is configured to acquire a corresponding display mode and apply a control voltage corresponding to the display mode to the first electrode layer and the second electrode layer according to the display mode to change a refractive index state of the liquid crystal element, wherein each of the first phase grating groups and the second phase grating groups comprises first grating element to M-th grating element, wherein each grating element comprises N steps, wherein N is 2m, m is a positive integer, a phase difference between adjacent steps is 2/N, and a height of the step is 
    PNG
    media_image1.png
    48
    50
    media_image1.png
    Greyscale
, wherein  is a wavelength of incident light, n is a refractive index of the first substrate, n0 is a minimum refractive index of the liquid crystal element with respect to the incident light, wherein a j-th grating element comprises a first side and a second side, wherein a distance between the first side and the center line of the diffractive lenticular lens is rj,1, and a distance between the second side and the center line of the diffractive lenticular lens is rj,2, wherein j is a positive integer less than or equal to M, wherein 

    PNG
    media_image2.png
    148
    436
    media_image2.png
    Greyscale

wherein f is an object focal length of the lens, and n1 is a refractive index of a object medium where the first substrate is located. 
None of the prior art of record alone or in combination discloses the claimed invention.
Tanabe et al. (US 2016/0011564) discloses a display switching device (see figures 1-3, for instance), comprising: a controller (6); and a lens array (4), comprising a plurality of diffractive lenticular lenses, and each of the plurality of diffractive lenticular lenses (12-1, 12-2) comprising: a first substrate (31), wherein the first substrate comprises a diffraction phase grating array (33); a liquid crystal element (34), comprising liquid crystal (35) that are filled in the diffraction phase grating array (33); a first electrode layer (38) and a second electrode layer (39), configured to apply a voltage to the liquid crystal element ([0086]), wherein the controller (6) is configured to acquire a corresponding display mode and apply a control voltage corresponding to the display mode to the first electrode layer (38) and the second electrode layer (39) according to the display mode to change a refractive index state of the liquid crystal element ([0052]), wherein each of the first phase grating groups and the second phase grating groups comprises first grating element to M-th grating element (see fig. 3, for instance).
However, Tanabe does not expressly disclose wherein each grating element comprises N steps, wherein N is 2m, m is a positive integer, a phase difference between adjacent steps is 2/N, and a height of the step is 
    PNG
    media_image1.png
    48
    50
    media_image1.png
    Greyscale
, wherein  is a wavelength of incident light, n is a refractive index of the first substrate, n0 is a minimum refractive index of the liquid crystal element with respect to the incident light, wherein a j-th grating element comprises a first side and a second side, wherein a distance between the first side and the center line of the diffractive lenticular lens is rj,1, and a distance between the second side and the center line of the diffractive lenticular lens is rj,2, wherein j is a positive integer less than or equal to M, wherein 

    PNG
    media_image2.png
    148
    436
    media_image2.png
    Greyscale

wherein f is an object focal length of the lens, and n1 is a refractive index of a object medium where the first substrate is located, nor would it have been obvious to do so in combination.
Claims 2-3, 8-12 and 14-15 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/18/2022